PER CURIAM.
This is an appeal from a permanent injunction which prohibits the appellant Division of Pari-Mutuel Wagering from temporarily suspending the appellee from his occupation as a thoroughbred racehorse trainer. The trial court order also declared that Sections 1.06(15) and (16) of Chapter 7E, Florida Administrative Code, are unconstitutional and invalid.
We concur with the trial judge’s well-reasoned opinion that the above cited sections of the Administrative Code violate the principles of law set forth in State v. Baldwin, 159 Fla. 165, 31 So.2d 627 (1947), and we therefore affirm the order of the trial court.
However, because of changes in the Code concerning the ultimate responsibility of trainers for insuring compliance with the Code and given the considerable lapse of time since the Baldwin opinion, we hereby certify the following question to the Supreme Court as a question of great public interest:
Is a thoroughbred horse trainer an absolute insurer under Administrative Rule 7E, Sections 1.06(15) and (16)?
The judgment of the trial court is affirmed and the above question is certified as noted.